Case 1:20-cv-03477-LLS Document 26-13 Filed 08/31/20 Page 1 of 3




          EXHIBIT 11
8/24/2020              Case 1:20-cv-03477-LLS Document        26-13
                                               Mosquito Illness Alliance | Filed  08/31/20
                                                                           Myths and Truths Page 2 of 3

                                                     Home   Resources    Prevention    Personal Stories   Governing Council   Contact Us




            MOSQUITO CONTROL
            MYTHS & TRUTHS



                                                                                           TRUTH
                Truth
                (Products that work)

                     Top EPA Gold Standard Repellents: -
                        Deet (500 products)

                          Picaridin (known as KBR 3032 and Picaridin outside the US) (about 40 products)

                          R3535 (3-[N-Butyl-N-acetyl] - aminopropionic acid, ethyl ester)            (about 45 products)


                          Oil of Lemon of Eucalyptus (OLE) or Para-Menthane-diol (PMD) (about 40 products) **3 years and older

                          20-Undecanone (1product)

                          Catnip oil- EPA pesticide regulatory information ( Nepeta cataria, also known as catmint) (4 products)

                          Avon's Bug guard plus

                          Bug Light - will attract fewer bugs at night

                          Mosquito Dunks will not allow mosquito larvae to grow in water - safe for animals

                          Fan - Mosquitos cannot y against a fan

                          Thermacell Machine- active ingredient is allethrin
                     ** ALL REPELLENTS APPLIED TO SKIN SHOULD BE SMOOTHED ON.




                Myths / Scams
                (Products that do not work)


                          Spartan Mosquito Eradicator - These are based on a "yeast trap" design. The manufacturer will not
                          release any scienti c proof that they work. In addition, they have been debunked repeatedly by
                          independent research.

                          Fabric Softener Sheets

                          Bug Zapper- Does not truly attract mosquitos, will also attract good bugs.

https://www.mosquitoillnessalliance.org/myths-and-truths                                                                                   1/2
8/24/2020                Case 1:20-cv-03477-LLS Document        26-13
                                                 Mosquito Illness Alliance | Filed  08/31/20
                                                                             Myths and Truths Page 3 of 3
                           Bat House- studies show they are more “hungry” for moths, plus bats carry rabies. If you have a bat
                                                   Home   Resources      Prevention         Personal Stories         Governing Council               Contact Us
                           house put it far away from your home. http://www.al.com/news/birmingham/index.ssf/2016/08/do_bats_really_control_mosquit.htm

                           No bite armbands

                           Listerine mouth wash

                           Citronella Candles- must be right next to you. Not the best repellent. It's just the smoke that
                           keeps the mosquitos away, not the citronella. You can use just a regular candle.

                           Citronella Plant / Mosquito plant- you would need hundreds to keep mosquitos out of your yard.

                           Bird House/Purple Martin Bird House- studies show they would rather have a juice moth than a
                           mosquito. Plus they are roosting at High Mosquito time.

                           Tiki Torches- It's the smoke that will help keep the mosquitos away. Not the product


                       For additional information about mosquito control, check out Colin Purrington's Website. He covers several
                       forms of mosquito control in detail. - Colin Purrington


            © 2019 Mosquito Illness Alliance




https://www.mosquitoillnessalliance.org/myths-and-truths                                                                                                          2/2
